DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rizzo et al. (U.S. PG Pub No.: 2018/0328644 A1), hereinafter referred to as Rizzo et al. ‘644, in view of Kolowich et al. (U.S. PG Pub No.: 2013/0221013 A1), hereinafter referred to as Kolowich et al. ‘013.

Regarding claim 1, Rizzo et al. ‘644 disclose a storage box (99) comprising a wall including: a packaging member (101-1 through 101-3) {as shown in Fig. 1: ¶¶ [0081-0083 and [0085]}; and a cold storage agent (PCM) that are stored in the packaging member {see ¶ [0083]}. 
However, Rizzo et al. ‘644 fail to disclose the limitations of a heat transfer body, and wherein the heat transfer body is made of metal or resin, and the cold storage agent is disposed closer to an outer surface of the storage box than the heat transfer body is.
Kolowich et al. ‘013 teach: the concept of the wall comprising the packaging and a heat transfer body (412), and wherein the heat transfer body is made of metal or resin, and the cold storage agent (420) is disposed closer to an outer surface (418a) of the storage box (418) than the heat transfer body is {as shown in annotated Fig. 21: ¶ [0097]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Rizzo et al. ‘644 wall by the wall of Kolowich et al. ‘013 so as to include a heat transfer body and a cold storage agent that are stored in the 5packaging member, wherein the cold storage agent is disposed closer to the outer surface of the storage box than the heat transfer body, in order to facilitate evenly extraction of more heat energy from the object being cooled.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Rizzo et al. ‘644 in view of Kolowich et al. ‘013 to obtain the invention as specified in claim 1.

Regarding claim 2, the combination of Rizzo et al. ‘644 and Kolowich et al. ‘013 disclose and teach the storage box according to claim 1, Rizzo et al. ‘644 further discloses comprising 10at 
 
Regarding claim 4, the combination of Rizzo et al. ‘644 and Kolowich et al. ‘013 disclose and teach the storage box according to claim 1, Rizzo et al. ‘644 further disclose comprising a physical 20quantity sensor (127) disposed in the storage box {as shown in Fig. 1: ¶ [0090]}.
  
Regarding claim 6, the combination of Rizzo et al. ‘644 and Kolowich et al. ‘013 disclose and teach the storage box according to claim 1, Rizzo et al. ‘644 as modified by Kolowich et al. ‘013 further disclose the limitations of wherein the heat transfer body (412) and the cold storage agent (420) are contacting tightly {as shown in Fig. 21}. 
 
Regarding claim 7, the combination of Rizzo et al. ‘644 and Kolowich et al. ‘013 disclose and teach the storage box according to claim 1, Rizzo et al. ‘644 as modified by Kolowich et al. ‘013 further disclose the limitations of wherein an area of the heat transfer body is larger than an area of the cold storage agent when viewed from a thickness direction of the wall {as shown in Fig. 21}.  

Regarding claim 8, the combination of Rizzo et al. ‘644 and Kolowich et al. ‘013 disclose and teach the storage box according to claim 1, Rizzo et al. ‘644 as modified by Kolowich et al. ‘013 further disclose the limitations of wherein a surface of the wall configuring an inner space of the storage box is a plane surface {as shown in Fig. 21}. 
 
Regarding claim 9, the combination of Rizzo et al. ‘644 and Kolowich et al. ‘013 disclose and teach the storage box according to claim 1, Rizzo et al. ‘644 as modified by Kolowich et al. ‘013 further disclose the limitations of wherein the packaging member has a hollow space inside {as shown in Fig. 21}.  

Regarding claim 12, the combination of Rizzo et al. ‘644 and Kolowich et al. ‘013 disclose and teach the storage box according to claim 4, Rizzo et al. ‘644 disclose wherein the physical quantity sensor is disposed at an upper portion of the storage box {as shown in Fig. 1}.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rizzo et al. ‘644 and Kolowich et al. ‘013 as applied to claim 1 above, further in view of CHO (U.S. PG Publication No.: 2010/0083421 A1), hereinafter referred to as CHO ‘421.

Regarding claim 3, the combination of Rizzo et al. ‘644 and Kolowich et al. ‘013 disclose and teach the storage box according to claim 1, wherein a portion covering the cold storage agent of the packaging member is a transparent resin. 
CHO ‘421 teaches: the concept of a portion (111) covering the cold storage agent (120) of the packaging member (110) is a transparent resin {as shown in Figs. 2(A-B): ¶¶ [0038-0039], [0041-0043] and [0062]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Rizzo et al. ‘644 as modified by Kolowich et al. ‘013 in view of  CHO ‘421 to include the use of packaging member wherein a portion covering the cold storage agent a transparent resin, in order to provide durable and environmentally friendly packaging member {CHO ‘421  – ¶ [0062]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Rizzo et al. ‘644 as modified by Kolowich et al. ‘013 in view of CHO ‘421 to obtain the invention as specified in claim 3.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rizzo et al. ‘644, in view of Kolowich et al. ‘013, further in view of Hornick (U.S. Patent No.: 5,934,100), hereinafter referred to as Hornick ‘100.

Regarding claim 5, the combination of Rizzo et al. ‘644 and Kolowich et al. ‘013 disclose and teach the storage box according to claim 1, except the limitations of wherein the packaging member includes an opening, the opening being 25disposed closer to an outer surface of the storage box than the heat transfer body is.
Hornick ‘100 teaches: the concept of the packaging member (18) includes an opening {as shown in Figs. 1-2: Col 3, lines 35-44}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Rizzo et al. ‘644 as modified by Kolowich et al. ‘013 packaging member in view of  Hornick ‘100 to include an opening, the opening being 25disposed closer to an outer surface of the storage box than the heat transfer body, in order to facilitate replacement of the cold storage agent {Hornick ‘100 – Col 3, lines 35-44}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Rizzo et al. ‘644 as modified by Kolowich et al. ‘013 in view of Hornick ‘100 to obtain the invention as specified in claim 5.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rizzo et al. ‘644, in view of Kolowich et al. ‘013, further in view of Alexander (U.S. PG Pub No.: 2018/0220819 A1), hereinafter referred to as Alexander ‘819.

Regarding claim 10, the combination of Rizzo et al. ‘644 and Kolowich et al. ‘013 disclose and teach the storage box according to claim 4, except the limitations of further comprising a wired or wireless communication unit to transmit data measured by the physical quantity sensor to an external device.  

Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Rizzo et al. ‘644 as modified by Kolowich et al. ‘013 wall in view of  Alexander ‘819 to include the use of a wireless communication unit to transmit data measured by the physical quantity sensor to an external device, in order to facilitate transmission of temperature changes within the box in real-time to a user {Alexander ‘819- ¶ [0292]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Rizzo et al. ‘644 as modified by Kolowich et al. ‘013 in view of Alexander ‘819 to obtain the invention as specified in claim 10.

Regarding claim 11, the combination of Rizzo et al. ‘644 and Kolowich et al. ‘013 disclose and teach the storage box according to claim 4, Rizzo et al. ‘644 disclose wherein the heat transfer body is made of resin ¶ [0098]}. 
However, the combination of Rizzo et al. ‘644 and Kolowich et al. ‘013 fail to further disclose the limitations of comprising a wireless communication unit to transmit data measured by the physical quantity sensor to an external device. 
Alexander ‘819 teaches: the concept of the wall further comprising a wired or wireless communication unit (1710A) to transmit data measured by the physical quantity sensor to an external device (1750A) {as shown in Fig. 37: ¶¶ [0289 -0291]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Rizzo et al. ‘644 as modified by Kolowich et al. ‘013 wall in view of  Alexander ‘819 to include the use of a wireless communication unit to transmit data measured by the physical quantity sensor to an external device, in order to facilitate transmission of temperature changes within the box in real-time to a user {Alexander ‘819- ¶ [0292]}.


Examiner’s Comments   
2.      For applicant’s information, submitted replacement Drawing sheet, including the “heat transfer body stored in the packaging member”, overcome the previous objection to the Drawings. Therefore, the objection has been withdrawn.

Response to Arguments
3.         Applicant's arguments, see pages 5-7, filed 06/21/2021, with respect to the rejections of claims 1-5 under 35 USC § 103(a)  have been fully considered but are moot in view of the new grounds of rejection as detailed above. 

Conclusion

4.          Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
07/07/2021